DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, Pages 9-11, filed January 25th, 2022, with respect to 101 and 112 rejections have been fully considered and are persuasive.  The 101 and 112 rejections have been withdrawn. 
Applicant's arguments, Pages 12-16, filed January 25th, 2022, with respect to prior art rejections have been fully considered but they are not persuasive. 
In regards to the argument regarding claim 5 that the non-final rejection is improper because the rejection includes recitations of multiple embodiments of the prior art, the examiner respectfully disagrees.  The examiner notes that there are occasions where it would be improper to refer to multiple embodiments to reject a claim due to being anticipated by the prior art, such as in some circumstances where the reference doesn’t suggest the combination multiple embodiments.  However, in this case, Shalev-Shwartz directly discloses that the embodiments of the invention may be combined in Para 0433.  Due to this statement, an anticipation rejection under 35 U.S.C. 102(a)(2) would be proper for this rejection.  Additionally/alternatively, it is clear that the embodiments throughout Shalev-Shwartz are meant to be combined as there are over a hundred recitations of “in some embodiments”, which clearly shows that some of the embodiments are anticipated to be combined in the prior art.  There is no mention of “distinct embodiments” within the prior art.  
In regards to the argument that “Shalev-Shwartz does not disclose of does not disclose using a machine-learned model trained with human observations”, the examiner respectfully disagrees.  This limitation has been disclosed in at least Para 0186 of Shalev-Shwartz as “For example, an imitation 
In regards to the argument that Shalev-Shwartz does not disclose of “determine based at least in part on the sensor data and the target speed, a trajectory for the vehicle”, the examiner respectfully disagrees.  This limitation is disclosed by Shalev-Shwartz in at least Para 0177 “Driving policy module 803, which is discussed in more detail below and which may be implemented using processing unit 110, may implement a desired driving policy in order to decide on one or more navigational actions for the host vehicle to take in response to the sensed navigational state. If there are no other agents (e.g., target vehicles or pedestrians) present in the environment of the host vehicle, the sensed state input to driving policy module 803 may be handled in a relatively straightforward manner. The task becomes more complex when the sensed state requires negotiation with one or more other agents. The technology used to generate the output of driving policy module 803 may include reinforcement learning (discussed in more detail below). The output of driving policy module 803 may include at least one navigational action for the host vehicle and may include a desired acceleration (which may translate to an updated speed for the host vehicle), a desired yaw rate for the host vehicle, a desired trajectory, among other potential desired navigational actions”, where it is noted in Para 0081 that “One or more cameras (e.g., image capture devices 122, 124, and 126) may be part of a sensing block included on a vehicle. Various other sensors may be included in the sensing block, and any or all of the sensors may be relied upon to develop a sensed navigational state of the vehicle. In addition to cameras (forward, sideward, rearward, etc), other sensors such as RADAR, LIDAR, and acoustic sensors may be included in the sensing block. Additionally, the sensing block may include one or more components configured to communicate and transmit/receive information relating to the environment of the vehicle. For example, such components may include wireless transceivers (RF, etc.) that may receive from a source remotely located with respect to the host vehicle sensor based information or any other type of information relating to the environment of the host vehicle. Such information may include sensor output information, or related information, received from vehicle systems other than the host vehicle. In some embodiments, such information may include information received from a remote computing device, a centralized server, etc. Furthermore, the cameras may take on many different configurations: single camera units, multiple cameras, camera clusters, long FOV, short FOV, wide angle, fisheye, etc”.  These recitations clearly disclose of sensors that determine a plurality of conditions surrounding the vehicle (and is not merely only related to the host vehicle’s position), where a target speed and the sensor data is used to determine the target trajectory.  
Therefore, the rejection of claim 5 is upheld and a detailed rejection follows below.  
In regards to applicant’s argument that claim 12 is not disclosed by Shalev-Shwartz, the examiner respectfully disagrees.  The applicant merely argued that this claim is not disclosed, without providing further arguments or evidence.  The examiner upholds the previous rejection stating that at least Para 0186 and 0215 of Shalev-Shwartz fully disclose this claim limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 8-13, 21, 23-24, and 26-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shalev-Shwartz et al. (US 2019/0329768; hereinafter Shalev-Shwartz).
In regards to claim 5, Shalev-Shwartz discloses of a system, comprising:
a sensor (Para 0066, 0069, 0081, Fig 1); 
one or more processors (Para 0066); and 
physical memory storing computer-executable instructions that, as a result of being executed by the one or more processors (Para 0066, Fig 1 Part 110, 140, 150), cause the system to: 
receive sensor data from the sensor (Para 0066, 0076, and 0373);
determine, based at least in part on the sensor data, a plurality of conditions associated with a driving environment of a vehicle (Para 0064, 0074-0076, 0281, 0433), wherein the plurality of conditions comprise: 
a number of additional vehicles in proximity to the vehicle (Para 0127-0129, 0144, 0433), 
a location and velocity associated with one of the additional vehicles relative to the vehicle (Para 0147, 0433); and
environmental conditions comprising one or more of a physical road condition, weather of the driving environment, or visibility (Para 0281, 0288, 0433);
provide the plurality of conditions to a machine-learned model to produce a target speed, the machine-learned model trained using training data generated from vehicles driven by human drivers (Para 0138, 0175, 0186, 0190, 0207, 0433); 

control the vehicle based at least in part on the trajectory (Para 0177, 0079, 0081, and 0433).
In regards to claim 6, Shalev-Shwartz discloses of the system of claim 5, wherein the plurality of conditions further comprise: 
a volumetric boundary defining occupied space associated with the additional vehicles (Para 0147, 0433, 0337-0338, 0127-0128), 
a presence of roadway construction or a roadway obstruction, or
a statutory speed limit associated with the driving environment determined based at least in part on map data associated with the driving environment (Para 0243, 0079, and 0433; where the map database could include a statutory speed limit).
In regards to claim 8, Shalev-Shwartz discloses of the system of claim 5, wherein the computer-executable instructions further include instructions that, if executed, cause the one or more processors to: 
determine, from the sensor data, a measure of wheel slip (Para 0281, 0288, 0433; where decreased road traction can involve a measure of wheel slip); and 
wherein the plurality of conditions includes a measure of vehicle traction (Para 0281, 0288, 0433; where decreased road traction can involve a measure of wheel slip).
In regards to claim 9, Shalev-Shwartz discloses of the system of claim 5, wherein the computer-executable instructions further include instructions that, if executed, cause the one or more processors to: 

wherein the plurality of conditions includes a presence of the pedestrian (Para 0127-0129, 0175, 0249-0250, 0433).
In regards to claim 10, Shalev-Shwartz discloses of the system of claim 5, wherein the plurality of conditions further comprises an occlusion grid that identifies areas around the vehicle that are not sensed by the vehicle (Para 0352-0354, 0433).
In regards to claim 11, Shalev-Shwartz discloses of the system of claim 5, wherein the computer-executable instructions further include instructions that, if executed, cause the one or more processors to: 
determine whether the target speed is within a threshold amount of a previous target speed (Para 0139, 0166, 0433; where sending navigational responses could include a threshold change in speed; alternatively/additionally, a navigational response, by design, would need to have a smallest possible unit for the change in speed that could be outputted, for example 1 mile per hour, and this could act as a threshold amount); and 
control the vehicle based at least in part on determining that the target speed is within the threshold amount of the previous target speed (Para 0139, 0166; where sending navigational responses could include a threshold change in speed; alternatively/additionally, a navigational response, by design, would need to have a smallest possible unit for the change in speed that could be outputted, for example 1 mile per hour, and this could act as a threshold amount).
In regards to claim 12, Shalev-Shwartz discloses of the system of claim 5, wherein the training data includes a plurality of data samples, each sample in the plurality of data samples including a value 
In regards to claims 1 and 13, the claims recite analogous subject matter to claim 5 and is rejected on the same premise.  
In regards to claims 21, 23-24, 26-30, the claims recite analogous subject matter to claims 6, 8, 6, and 8-12, respectively, and are rejected on the same premise.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalev-Shwartz in view of Li et al. (US 10311731; hereinafter Li).
In regards to claim 7, Shalev-Shwartz discloses of the system of claim 5.
However, Shalev-Shwartz does not specifically disclose to determine, from the sensor data, whether an emergency vehicle is present; and 

Li, in the same field of endeavor, teaches to determine, from the sensor data, whether an emergency vehicle is present (Column 13 line 35 – Column 14 line 6); and 
wherein the plurality of conditions includes a presence of the emergency vehicle (Column 13 line 35 – Column 14 line 6; where this condition can be included in the conditions disclosed by Shalev-Shwartz).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of conditions of the system of claim 5, as taught by Shalev-Shwartz, to include determine if an emergency vehicle is present, as taught by Li, in order to allow the vehicle to take action to avoid a collision (Li Column 13 line 35 – Column 14 line 6).
In regards to claims 22 and 25, the claims recite analogous subject matter to claim 7 and are therefore rejected on the same premise.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663